
	
		II
		110th CONGRESS
		1st Session
		S. 1308
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Dorgan (for himself,
			 Mr. Conrad, and Mr. Enzi) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To prohibit the Secretary of Agriculture from allowing
		  the importation of certain cattle and beef from Canada until the implementation
		  of country of origin labeling requirements.
	
	
		1.Prohibition on importation of
			 cattle from CanadaNotwithstanding any other provision of law
			 (including regulations), the Secretary of Agriculture may not permit the
			 importation from Canada of live Canadian cattle over 30 months of age, or beef
			 derived from Canadian cattle over 30 months of age, until the date of
			 implementation of subtitle D of the Agricultural Marketing Act of 1946 (7
			 U.S.C. 1638 et seq.).
		
